Citation Nr: 0715715	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  05-14 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an earlier effective date prior to April 30, 
2003, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1988 to 
August 1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

A hearing was held on October 18, 2006, by means of video 
conferencing equipment with the appellant in Detroit, 
Michigan, before Kathleen K. Gallagher, a Veterans Law Judge, 
sitting in Washington, DC, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), 
(e)(2) and who is rendering the determination in this case.  
A transcript of the hearing testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran did not meet the percentage requirements 
under 38 C.F.R. § 4.16(a) for TDIU until April 30, 2003, and 
there is no evidence that he was medically determined to be 
unemployable due to his service-connected disabilities prior 
to April 30, 2003.


CONCLUSION OF LAW

The requirements for an effective date prior to April 30, 
2003, for the grant of TDIU have not been met.  38 U.S.C.A. 
§§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 
3.159, 3.400 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

In this case, the Board acknowledges that the RO did not 
provide the veteran with notice of the information or 
evidence needed to substantiate his claim for an earlier 
effective date prior to the initial rating decision in April 
2004, which granted entitlement to TDIU effective from April 
30, 2003.  The veteran filed a notice of disagreement (NOD) 
in August 2004 in which he disagreed with the effective date 
for the grant of TDIU.  Thus, the appeal of the assignment of 
the effective date arises not from a "claim" but from a NOD 
filed with the RO's initial assignment of an effective date.  
Nevertheless, the RO did send the veteran letters in March 
2006 and August 2006 in connection with the issue of 
entitlement to an earlier effective date for the grant of 
TDIU, which did meet the notification requirements.  The 
Board finds that any defect with respect to the timing of the 
notice requirement was harmless error.

Even though notice provided to the veteran was not given 
prior to the first AOJ adjudication of the case, notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
his claim and testifying at a hearing before the Board.  
Viewed in such context, the notification after the decision 
that led to this appeal did not compromise the essential 
fairness of the adjudication.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Conway v. Principi, 353 F.3d 1369, 
1373 (Fed. Cir. 2004).  The veteran has had a "meaningful 
opportunity to participate effectively," Dingess/Hartman, and 
the Board finds that the present adjudication of the appeal 
will not result in any prejudice to the veteran.  

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that 
was necessary to substantiate his claim for an earlier 
effective date.  Specifically, one of the March 2006 letters 
explained what the evidence must show to establish 
entitlement to TDIU.  The other March 2006 letter as well as 
the August 2006 letter indicated that the beginning date of 
entitlement to benefits will generally be based on when VA 
received the claim and when the evidence shows a level of 
disability that supports a certain rating under the rating 
schedule or other applicable standards.  Additionally, the 
April 2005 statement of the case (SOC) and the August 2006 
supplemental statement of the case (SSOC) notified the 
veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claim.  

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA would seek to 
provide.  In particular, the March 2006 letter indicated that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claim and that VA was requesting all 
records held by Federal agencies, including service medical 
records, military records, and VA medical records.  The 
veteran was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
March 2006 letter notified him that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  That letter also 
informed the veteran that it was his responsibility to ensure 
that VA receives all requested records that are not in the 
possession of a Federal department or agency.  

Although the notice letters that were provided to the veteran 
did not specifically contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  In 
this regard, the RO informed the appellant in the rating 
decision, SOC, and SSOC of the reasons for the denial of his 
claim and, in so doing, informed him of the evidence that was 
needed to substantiate that claim.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied. See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error).  Because each of the four content 
requirements of notice has been fully satisfied in this case, 
any error in not providing a single notice to the appellant 
covering all content requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473.  Those five elements are: 1) veteran status; 
2) existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the March 2006 and August 2006 letters informed the 
veteran that a disability rating was assigned when a 
disability was determined to be service-connected and that 
such a rating could be changed if there were changes in his 
condition.  The letters also explained how disability ratings 
and effective dates were determined.    

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA medical records and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with his claim.  He was also provided the 
opportunity to testify at a hearing before the Board.  VA has 
further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and a SSOC, which informed them of the laws and 
regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


Law and Analysis

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In 
general, the effective date of an award based on an original 
claim or a claim reopened after final adjudication of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Generally, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  The effective date of an award of 
disability compensation based on a claim to reopen after a 
final disallowance shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

For an increase in disability compensation, the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
a claim is received within one year from such date otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 
(1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted 
that 38 C.F.R. § 3.400(o)(2) was added to permit payment of 
increased disability compensation retroactively to the date 
the evidence establishes the increase in the degree of 
disability had occurred.  That section was intended to be 
applied in those instances where the date of increased 
disablement can be factually ascertained with a degree of 
certainty.  It was noted that this section was not intended 
to cover situations where disability worsened gradually and 
imperceptibly over an extended period of time.

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).
In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that April 
30, 2003, is the correct date for the grant of TDIU.  While 
the appellant has alleged that he is entitled to an earlier 
effective date prior to April 30, 2003, for the grant of 
TDIU, there is no basis under the governing legal criteria to 
establish that an earlier effective date is warranted. 

Initially, the Board acknowledges the contention of the 
veteran's representative that a prior rating decision had 
previously adjudicated the issue of TDIU, but did not provide 
any reasons for the denial.  The Board notes that the veteran 
had filed a claim for TDIU in December 1995, which was 
adjudicated in an April 1996 rating decision, which provided 
the reasons and bases for the denial.  He was notified of 
that decision, but did not appeal.  In general, rating 
decisions that are not timely appealed are final. See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The denial in April 
1996 was then simply carried over onto a rating code sheet in 
a July 1998 rating decision.  It was not adjudicated at that 
time.  As such, the April 1996 rating decision became final, 
and there was no subsequent adjudication of a claim for TDIU 
until the April 2004 rating decision currently on appeal was 
issued.  

The fact that the veteran was denied entitlement to TDIU in 
April 1996 does not entitle him to an earlier effective date 
with regard to his present claim.  Previous determinations 
are final and binding in the absence of clear and 
unmistakable error (CUE).  Thus, in order to establish an 
earlier effective date on the basis of the previous denial, 
the veteran would have to show that there was CUE in the 
April 1996 rating decision.  However, it does not appear that 
he has made a valid claim of CUE.  Applicable regulations 
provide that a claim for benefits based on CUE in a prior 
final rating decision entails special pleading and proof 
requirements to overcome the finality of the decision by 
collateral attack because the decision was not appealed 
during the appeal period.  Fugo, 6 Vet. App. at 44; Duran v. 
Brown, 7 Vet. App. 216, 223 (1994).  In order for a claimant 
to successfully establish a valid claim of CUE in a final RO 
rating decision, the claimant must articulate with some 
degree of specificity what the alleged error is, and, unless 
the alleged error is the kind of error that, if true, would 
be CUE on its face, the claimant must provide persuasive 
reasons explaining why the result of the final rating 
decision would have been manifestly different but for the 
alleged error.  Luallen v. Brown, 8 Vet. App. 92, 94 (1995); 
Fugo, 6 Vet. App. at 44, review en banc denied, 6 Vet. App. 
162, 163 (1994) (noting that pleading and proof are two sides 
of the same coin; if there is a heightened proof requirement, 
there is, a fortiori, a heightened pleading requirement).  In 
this case, the veteran and his representative were asked at 
the October 2006 hearing whether they were claiming CUE.  
However, they simply stated that they did not think that the 
RO put much effort in the rating decision and did not 
adequately consider his records from the Social Security 
Administration (SSA).  Consequently, it appears that the 
veteran and his representative are essentially requesting 
that the Board reweigh or reevaluate the evidence and reach a 
different conclusion.  However, such a disagreement with how 
the facts were weighed or evaluated is not clear and 
unmistakable error.  Russell v. Principi, 3 Vet. App. 310, 
313 (1992).  As such, the veteran has not established a valid 
claim of CUE at this time.

Having found that there is no valid claim of CUE regarding a 
prior rating decision, the Board has also considered whether 
the veteran is entitled to an earlier effective date based on 
the date of his claim and when entitlement to TDIU was 
factually ascertainable.

Following the issuance of the April 1996 rating decision, the 
veteran first presented his claim for TDIU in a VA Form 21-
8940, Veteran's Application for Increased Compensation Based 
on Unemployability, received on December 4, 2003.  The April 
2004 rating decision currently on appeal granted TDIU and 
assigned April 30, 2003, as the effective date because it was 
the date that he met the schedular requirements for 
individual unemployment and a VA Form 21-8940 was received 
within one year of the increased evaluation.   

As previously indicated, the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim is 
received within one year from such date otherwise, date of 
receipt of claim.  As such, the Board must determine whether 
the veteran would have been entitled to TDIU prior to April 
30, 2003.  

The Board observes that the veteran did not have one service-
connected disability rated as 60 percent disabling prior to 
April 30, 2003.  Nor did he have at least one service-
connected disability ratable at 40 percent or more with 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  In fact, prior to April 30, 2003,  
the veteran was only assigned a 20 percent disability 
evaluation for history of L4-5 ruptured disc with sciatica 
and limitation of motion; a 10 percent disability evaluation 
for history of patellofemoral pain syndrome of the right knee 
with limitation of motion; a 10 percent disability evaluation 
for history of patellofemoral pain syndrome of the left knee 
with limitation of motion; a noncompensable evaluation for 
history of gastrointestinal reflux with hiatal hernia and 
history of stricture; and, a noncompensable evaluation for 
bilateral soft corns of the fourth interdigital spaces.  As 
such, he did not meet the schedular requirements for TDIU 
until the April 2004 rating decision granted service 
connection for pain disorder associated with history of L4-5 
ruptured disc with sciatica and limitation of motion and 
assigned a 70 percent disability evaluation effective from 
April 30, 2003, thereby giving him a combined evaluation of 
80 percent effective from April 30, 2003.  Therefore, the 
veteran did not meet the objective criteria for the award of 
TDIU until April 30, 2003.  

Having failed to meet the objective criteria of 38 C.F.R. § 
4.16(a), prior to May 28 2004, it then becomes necessary to 
consider the veteran's claim for a TDIU rating under the 
subjective criteria 38 C.F.R. § 4.16(b).  It is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rating 
totally disabled.  38 C.F.R. § 4.16(b).  Therefore, rating 
boards should submit to the Director, Compensation and 
Pension Service, for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in § 4.16(a).  The central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's education, 
special training, and previous work experience, but not to 
his age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2006); see 
also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole 
fact that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment.  The ultimate question, however, is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose, 4 Vet App. at 363.

In this case, the evidence of record does not establish that 
the veteran was unable to secure and follow a substantially 
gainful occupation by reason of his service-connected 
disabilities prior to April 30, 2003.  The Board does observe 
that the Social Security Administration (SSA) noted that the 
veteran had last worked in August 1993 and was unemployed due 
to his back pain.  However, SSA specifically indicated that 
the veteran's disability ceased as of September 1, 1996.  
Moreover, the Board notes that the veteran was only service-
connected for history of L4-5 ruptured disc with sciatica and 
limitation of motion.  He was not service-connected for the 
associated pain disorder until April 30, 2003.  Thus, even 
assuming for the sake of argument that the veteran has been 
unemployable since August 1993, there is simply no evidence 
indicating that it was due to his service-connected 
disabilities alone.  As such, the veteran has not been shown 
to have been unemployable due solely to his service-connected 
disabilities prior to April 30, 2003.

In summary, the veteran did not meet the schedular 
requirements for entitlement to TDIU until April 30, 2003, 
and the medical evidence does not show that he was unable to 
secure and follow a substantially gainful occupation by 
reason of his service-connected disabilities prior to that 
time.  Therefore, the Board finds that the veteran was not 
entitled to TDIU prior to April 30, 2003.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against the claim for an effective date prior to April 30, 
2003, for the grant of TDIU.







ORDER

An earlier effective date prior to April 30, 2003, for the 
grant of a total disability rating based on individual 
unemployability due to service-connected disability is 
denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


